Citation Nr: 0630130	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-41 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1971, from September 1975 to September 1978, and 
from June 1980 to April 2002.

One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2004).

The issue cited above is before the Board on appeal from 
April and May 2003 rating actions, an August 2003 
correspondence interpreted as an NOD, a November 2004 SOC, 
and a timely-filed December 2004 Substantive Appeal.  After 
additional evidence was submitted, the RO issued an SSOC in 
May 2005.  In this regard, the Board notes that the veteran's 
original claim involved numerous issues.  He, however, 
limited his Substantive Appeal to the issue of the evaluation 
of his service-connected bilateral hearing loss.  

Subsequent to the May 2005 SSOC, the veteran submitted 
additional evidence that was not accompanied by a waiver of 
RO consideration.  This evidence, however, is substantively 
duplicative and redundant of evidence currently in the 
veteran's claims file.  A remand to the RO for consideration 
of this evidence is therefore unnecessary.

As the veteran has perfected an appeal as to the initial 
rating assigned for his service-connected hearing loss, the 
Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.


FINDINGS OF FACT

Relevant VA audiometric test results show that the veteran 
has level I hearing in his right ear and level I hearing in 
his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in a letter dated in March 2003, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his original claim of service connection.  This letter 
indicates that the veteran was provided, by way of an 
attached Form 21-4138, with information regarding what the 
evidence must show with respect to his claim for bilateral 
hearing loss.  In addition, the RO also provided the veteran 
with adequate notice of the evidence, which was not of 
record, that was necessary to substantiate the claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  And the veteran was 
generally invited to send information or evidence to VA that 
may support the claim.  

Here, the Board observes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claim for a higher initial disability rating for 
his service-connected hearing loss.  Under the circumstances, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991). 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, a VA examination in 
connection with the claim, and statements submitted by the 
veteran and in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.




II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The veteran's bilateral hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that, as the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment, 
this provision is not applicable.

The medical evidence in this case consists of several 
audiological evaluations dated from May 2000 to February 
2003, as well as examinations prior to the veteran's 
discharge.  These examinations revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
50
LEFT
10
10
10
25
50

Speech audiometry, when indicated, revealed speech 
recognition ability of between 88% and 92% in the right ear 
and between 88% and 90% in the left ear.

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had a maximum 
level I hearing in each ear for each applicable examination 
of record.  Under 38 C.F.R. § 4.85, this evaluation warrants 
only a noncompensable disability rating for the veteran's 
current hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 6100 
(2005).  In light of the foregoing, entitlement to a higher 
evaluation for the veteran's disability is not warranted.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  And there is no indication that the 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Further, there is no indication from the record 
that the disability has required any, let alone frequent, 
periods of hospitalization, and the application of the 
regular schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand the claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


